

Third Amendment to Credit Documents




THIS THIRD AMENDMENT  TO  CREDIT  DOCUMENTS (this “Amendment”) is made effective
as of March 31, 2013, by and between BOVIE MEDICAL CORPORATION, a Delaware
corporation (the “Company”), and PNC BANK, NATIONAL ASSOCIATION(the “Bank”).


BACKGROUND


A.           The Company has executed  and delivered  to  the Bank  (or a
predecessor which is now known by the Bank’s name as set forth above), one or
more promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Credit Documents”) which
evidence or secure some or all of the Company’s obligations to the Bank for one
or more loans or other extensions of credit (the “Obligations”).


B.           The Company and the Bank desire to amend certain of the Credit
Documents as provided for in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:


1.           Certain of  the Credit  Documents are amended as set forth in
Exhibit A.   Any and all references to any Loan Document in any other Loan
Document shall be deemed to refer to such Loan Document as amended by this
Amendment.  This Amendment is deemed incorporated into each of the Credit
Documents. Any initially capitalized terms used in this Amendment without
definition shall have the meanings assigned to those terms in the Credit
Documents.  To the extent that any term or provision of this Amendment is or may
be inconsistent with any term or provision in any Loan Document, the terms and
provisions of this Amendment shall control.


2.           The Company  hereby  certifies that: (a) all of its representations
and warranties in the Credit Documents, as amended by this Amendment, are,
except as may otherwise be stated in this Amendment: (i) true and correct as of
the date of this Amendment, (ii) ratified and confirmed without condition as if
made anew, and (iii) incorporated into this Amendment by reference, (b) no Event
of Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms.  The Company confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.


3.           The  Company  hereby confirms that  any collateral for  the
Obligations,  including liens,  security interests, mortgages,  and pledges
granted by the Company or third parties (if applicable), shall continue
unimpaired and in full force and effect, and shall cover and secure all of the
Company’s existing and future Obligations to the Bank, as modified by this
Amendment.


4.           As a condition precedent to the effectiveness of this Amendment,
the Company shall comply with the terms and conditions (if any) specified in
Exhibit A.


5.           To induce the Bank to enter into this Amendment, the Company waives
and releases and forever discharges the Bank and its officers, directors,
attorneys, agents, and employees from any liability, damage, claim, loss or
expense of any kind that it may have against the Bank or any of them arising out
of or relating to the Obligations.  The Company further agrees to indemnify and
hold the Bank and its officers, directors, attorneys, agents and employees
harmless from any loss, damage, judgment, liability or expense (including
attorneys’ fees) suffered by or rendered against the Bank or any of them on
account of any claims arising out of or relating to the Obligations.  The
Company further states that it has carefully read the foregoing release and
indemnity, knows the contents thereof and grants the same as its own free act
and deed.
 
 
26142032;2}  
 

--------------------------------------------------------------------------------

 
6.           This  Amendment  may  be  signed  in  any  number  of  counterpart 
copies  and  by  the  parties  to  this Amendment on separate counterparts, but
all such copies shall constitute one and the same instrument.   Delivery of an
executed counterpart of a signature page to this Amendment by facsimile
transmission shall be effective as delivery of a manually executed
counterpart.  Any party so executing this Amendment by facsimile transmission
shall promptly deliver a manually executed counterpart, provided that any
failure to do so shall not affect the validity of the counterpart executed by
facsimile transmission.


7.           This  Amendment  will be binding  upon  and  inure  to  the 
benefit  of  the Company and the Bank and their respective heirs, executors,
administrators, successors and assigns.


8.           This Amendment has been delivered to and accepted by the Bank and
will be deemed to be made in the State where the Bank’s office indicated in the
Credit Documents is located.  This Amendment will be interpreted and the rights
and liabilities of the parties hereto determined in accordance with the laws of
the State where the Bank’s office indicated in the Credit Documents is located,
excluding its conflict of laws rules.


9.           Except as amended hereby,  the terms and provisions of the Credit
Documents remain unchanged,  are and shall remain in full force and effect
unless and until modified or amended in writing in accordance with their terms,
and are hereby ratified and confirmed.  Except as expressly provided herein,
this Amendment shall not constitute an amendment, waiver, consent or release
with respect to any provision of any Loan Document, a waiver of any default or
Event of Default under any Loan Document, or a waiver or release of any of the
Bank’s rights and remedies (all of which are hereby reserved).  The Company
expressly ratifies and confirms and waiver of jury trial provisions contained in
the Credit Documents.




[REMAINDER OF PAGE LEFT BLANK]



{26142032;2}                                                                                                    
- 2 -
 
 

--------------------------------------------------------------------------------

 

WITNESS the due execution of this Amendment this 18th day of April, 2013 and
effective as of the date first written above.


Signed and delivered
COMPANY:
in the presence of:
   
BOVIE MEDICAL CORPORATION, a Delaware
 
corporation





___________________________________________
By:   /s/ Gary Pickett                                                          
Print Name:__________________________________
     Name:   Gary
Pickett                                                                                          
 
     Title:   Chief Financial Officer                                    
                                                  
   
___________________________________________
 
Print Name:__________________________________
 




 
BANK:
     
PNC BANK, NATIONAL ASSOCIATION






 
By:   /s/ Eric Vogt                                                            
                                         
 
   Eric Vogt
 
   Senior Vice President






{26142032;2}                                                                                                      -
3 -
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A TO
THIRD AMENDMENT TO CREDIT DOCUMENTS
EFFECTIVE AS OF MARCH 31, 2013
BOVIE MEDICAL CORPORATION




A.
The “Credit Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):



 
1.
Credit Agreement dated as of October 31, 2011 between the Company and the Bank
related to $4,000,000 Pinellas County Industrial Development Authority
Industrial Development Revenue Bonds (Bovie Medical Corporation Project) Series
2008, as amended by Amendment to Credit Documents dated as of April 7, 2012 and
Second Amendment to Credit Documents dated as of October 18, 2012 (as amended,
the “Credit Agreement”)



 
2.
Mortgage and Security Agreement dated October 31, 2011 executed by the Company
in favor of the Bank and recorded November 4, 2011 in O.R. Book 17400, page 529,
Public Records of Pinellas County, Florida



 
3.
Assignment of Rents, Leases and Profits dated October 31, 2011 executed by the
Company in favor of the Bank and recorded November 4, 2011 in O.R. Book 17400,
Page 547, Public Records of Pinellas County, Florida



 
4.
UCC-1 Financing Statement showing the Company as Debtor and the Bank as Secured
Party, recorded November 4, 2011 in O.R. Book 17400, Page 556, Public Records of
Pinellas County, Florida



 
5.
Security Agreement (Bond Swap) dated as of October 31, 2011 executed by the
Company in favor of the Bank (the “Security Agreement”)



 
6.
All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Credit Documents listed in this Section A.





B.           The Credit Documents are amended as follows:


 
1.
Section 5.8 is hereby added to the Credit Agreement, as follows:



 
"5.8
Restriction Against Dividends.  The Company will not declare or pay any
dividends on or make any distribution with respect to any class of its equity,
or purchase, redeem, retire or otherwise acquire any of its equity, without the
prior written consent of the Bank."



 
2.
Section 6 of the Credit Agreement is hereby deleted in its entirety as of March
31, 2013, and the following is substituted in lieu thereof:



"6.           FINANCIAL COVENANTS.  The Company covenants and agrees that so
long as the Bank owns the Bonds:


6.1           Fixed Charge Coverage Ratio.  The Company will maintain a minimum
Fixed Charge Coverage Ratio of at least the following as of the end of the
following periods:  (a) 1.25:1.0 for the three months ending March 31, 2014; (b)
1.25:1.0 for the six months ending June 30, 2014; (c) 1.25:1.0 for the nine
months ending September 30, 2014; and (d) 1.25:1.0 for the twelve months ending
December 31, 2014 and for the last twelve months ending as of the end of each
fiscal quarter thereafter.
 
26142032;2}                                                                                                  
Exhibit A - Page 1 of 2
 

--------------------------------------------------------------------------------

 


6.2           Total Liabilities to Tangible Net Worth.  The Company will
maintain at all times a ratio of total liabilities to Tangible Net Worth of less
than 0.75:1.0, tested quarterly, as of the end of each fiscal quarter,
commencing with the fiscal quarter ending December 31, 2011, and certified to
the Bank within fifty (50) days after the end of the fiscal quarter.


6.3           Liquidity.  The company will maintain at all times minimum
Liquidity of at least $1,250,000.00, tested monthly, as at the end of each
month, commencing with the month of April, 2013.


6.4           Adjusted EBITDA.  The Company will maintain a minimum Adjusted
EBITDA in at least the following amounts, for the following periods:  (a)
($525,000.00) for the three months ending March 31, 2013; (b) ($1,100,000.00)
for the six months ending June 30, 2013; (c) ($1,400,000.00) for the nine months
ending September 30, 2013; and (d) ($1,400,000.00) for the twelve months ending
December 31, 2013."


 
3.
The definition of the term “EBITDA” contained in the Section 8 of the Credit
Agreement is hereby deleted in its entirety.



 
4.
The definition of the term “Fixed Charge Coverage Ratio” contained in the
Section 8 of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:



“Fixed Charge Coverage Ratio” means (i) Adjusted EBITDA, divided by (ii) the sum
of Current Maturities plus interest expense plus cash taxes paid plus dividends
plus Unfunded Capital Expenditures.


 
5.
The following definitions are hereby added to Section 8, in the proper
alphabetical order, as follows:



“Adjusted EBITDA” means net income, adjusted for non-cash and non-recurring
income and expense items related to stock-based compensation, asset disposition,
asset impairment, changes in fair value of liabilities and any other non-cash
and/or non-recurring item that is deemed acceptable by the Bank in its sole
discretion based on its sole interpretation of the specific circumstances
surrounding an expense or income item being considered as an adjustment to
EBITDA, plus interest expense plus income tax expense plus depreciation plus
amortization.


“Liquidity” means cash less borrowings under the revolving line of credit loan
extended to the Company by the Bank.


C.
Conditions to Effectiveness of Amendment: The Bank’s willingness to agree to the
amendments set forth in this Amendment is subject to the prior satisfaction of
the following conditions:



 
1.
Execution by all parties and delivery to the Bank of this Amendment.



 
2.
Reimbursement by the Company to the Bank of the fees and expenses of the Bank's
outside and in-house counsel in connection with this Amendment.



 
D.
Post-Closing Conditions:  Within sixty (60) days after the execution of this
Amendment, the Bank must receive a field exam and an updated appraisal, each of
which shall be ordered by the Bank and paid for by the Borrower.  The results of
such field exam and appraisal must be satisfactory to the Bank in its sole and
absolute discretion.




{26142032;2}                                                                                          
Exhibit A – Page 2 of 2
 
 

--------------------------------------------------------------------------------

 
